EXHIBIT 10.1

SEVENTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
July 18, 2007, by and among LASALLE BUSINESS CREDIT, LLC, a Delaware limited
liability company (“LaSalle”), with its principal office at 450 North Brand
Blvd., Suite 950, Glendale, California 91203, the financial institutions that,
from time to time, become a party to the Loan Agreement (hereinafter defined)
(such financial institutions, collectively, the “Lenders” and each individually,
a “Lender”), LaSalle as agent for the Lenders (in such capacity, the “Agent”),
and IMPCO TECHNOLOGIES, INC., a Delaware corporation, with its principal office
at 3030 South Susan Street, Santa Ana, California 92704 (the “Borrower”).

WHEREAS, the Borrower and LaSalle, as a Lender and the Agent, are parties to a
Loan and Security Agreement dated as of July 18, 2003 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have agreed, upon satisfaction of certain
conditions, to make Revolving Advances and other financial accommodations to the
Borrower; and

WHEREAS, the Borrower has requested that the Lenders and the Agent agree to
amend the Loan Agreement in certain respects, and the Lenders and the Agent are
willing to so amend but only on the terms and subject to the conditions
hereinafter set forth. Capitalized terms used herein, unless otherwise defined
herein, shall have the meaning set forth in the Loan Agreement.

NOW THEREFORE, the parties hereto agree as follows:

1. Inventory. Clause (A) of Section 2(b)(i) of the Loan Agreement is hereby
deleted and replaced in its entirety by the following:

“(A) the sum of: (1) up to eighty-five percent (85%) (the “Accounts Advance
Rate”) of the face amount of Eligible Accounts, plus (2) the lesser of:
(x) $4,500,000 or (y) up to 60% (the “Inventory Advance Rate”) of the value of
Eligible Inventory, consisting of finished goods and raw materials calculated on
the basis of the lower of cost or market value on a first in, first out basis;
provided that both the sublimit of $4,500,000 and Inventory Advance Rate shall
each be reduced by 1% per week, such reduction to be effective as of Monday of
each week beginning on July 23, 2007, minus”

2. Subordinated Debt. Borrower represents and warrants to Agent and Lenders that
no payments of principal are due and no payments of principal will be paid to
M.T.M.



--------------------------------------------------------------------------------

Società a Responsabilità Limitata (“MTM”) between the date hereof and prior to
October 1, 2007 under that certain Loan Agreement between Borrower and MTM dated
December 23, 2004, as amended or under any other document or instrument with or
in favor of MTM; provided that notwithstanding the foregoing, nothing herein
shall affect or prevent Borrower from paying MTM for inventory purchased by
Borrower in the ordinary course of business.

3. Interest Rate. The second sentence of Section 5(a) of the Loan Agreement is
hereby amended as follows:

“one percent (1%) above the Prime Rate.” is replaced by “three percent
(3%) above the Prime Rate.”

4. Examination Fee. Section 5(h) of the Loan Agreement is hereby amended by:

(a) Deleting the words beginning with “provided, however” through the end of the
paragraph.

(b) Deleting “$750” and substituting therefor “$850”.

5. Financials. The fiscal quarterly financial statements for the quarters ending
March 31, 2007 and June 30, 2007 otherwise due to the Lenders and the Agent as
set forth in Section 11(c) of the Loan Agreement and the 2006 year end financial
statements otherwise due to the Lenders and the Agent within 90 days after the
end of the 2006 Fiscal Year pursuant to Section 11(e) of the Loan Agreement,
shall each be due on or before September 6, 2007. This extension is a one time
extension only for the specific time periods and for the specific documents set
forth in the preceding sentence.

6. Extension of Term and Waiver of Prepayment. Section 12 of the Loan Agreement
is modified in the following respects:

(a) The first sentence of Section 12(a) is hereby amended by replacing “July 18,
2007” with “September 30, 2007”.

(b) Section 12(b) is hereby deleted in its entirety.

In all other respects, Section 12 remains in full force and effect.

7. Pre-Tax Income. The U.S. Minimum Pre-Tax Income as otherwise set forth in
Section 14(x)(v) of the Loan Agreement is hereby amended to provide that for the
fiscal period from January 1, 2007 through the period ending May 31, 2007 and
for each month thereafter on a year to date basis, the U.S. Minimum Pre-Tax
Income shall not be less than ($2,000,000). Further, for purposes of
Section 14(x)(v), the U.S. Consolidated Group shall mean the Borrower on a
consolidating basis and FSS Management.

8. Amendment Fee. In addition to all other fees and charges, Borrower agrees to
pay to Agent on the date hereof an amendment fee of $20,000.

 

2



--------------------------------------------------------------------------------

9. Release. As a material inducement to the Agent and the Lenders to enter into
this Amendment, Borrower hereby releases the Agent and each Lender, and their
respective directors, officers, employees, affiliates, representatives,
attorneys, and agents, from any and all claims, demands, debts, liabilities,
actions, and causes of action of every kind and character based upon, relating
to, or arising out of the Loan Agreement and related transactions in any way
(collectively “Claims”).

The Borrower intends the above release to cover, encompass, release, and
extinguish, inter alia, all Claims that might otherwise be reserved by
California Civil Code Section 1542 or any similar provision of New York law.
California Civil Code Section 1542 provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Borrower acknowledges that it may hereafter discover facts different from or in
addition to those now known or believed to be true with respect to such claims,
demands, or causes of action, and agrees that this Amendment and the above
releases are and will remain effective in all respects notwithstanding any such
differences or additional facts.

10. Acknowledgments and Confirmations. The Borrower, the Lenders and the Agent
hereby acknowledge and confirm that as of the Effective Date: (i) all references
in the Loan Agreement to “this Agreement” will be deemed to refer to the Loan
Agreement, as amended by this Amendment; and (ii) all references in each of the
Other Agreements to the “Loan Agreement” will be deemed to refer to the Loan
Agreement, as amended by this Amendment.

11. Representations and Warranties. The Borrower hereby represents and warrants
to the Lenders and the Agent, that:

(a) Each of the representations and warranties set forth in Paragraph 13 of the
Loan Agreement is true in all material respects as of the date hereof, except
for changes in the ordinary course of business, that, either singly or in the
aggregate, are not materially adverse to the business or financial condition of
the Borrower or to the Collateral.

(b) As of the date hereof, after giving effect to the terms of this Agreement,
there exists no Default or Event of Default.

(c) The Borrower has the power to execute, deliver, and perform this Amendment
and all agreements, instruments, and documents executed in connection herewith
(this Amendment and such other agreements, instruments, are documents are
sometimes hereinafter referred to collectively as the “Amendment Documents”).
The Borrower has taken all necessary action to authorize the execution,
delivery, and performance of this Amendment and the other Amendment Documents.
No consent or approval of any entity or Person (including without limitation,
any shareholder of the Borrower), no consent or approval of any landlord or
mortgagee, no waiver of any Lien or right of distraint or other similar right,
and no consent,

 

3



--------------------------------------------------------------------------------

license, approval, authorization, or declaration of any governmental authority,
bureau, or agency is required in connection with the execution, delivery, or
performance by the Borrower, or the validity or enforcement, of this Amendment
or the other Amendment Documents.

(d) The execution and delivery by the Borrower of this Amendment and the other
Amendment Documents and performance by it hereunder and thereunder, will not
violate any provision of law and will not conflict with or result in a breach of
any order, writ, injunction, ordinance, resolution, decree, or other similar
document or instrument of any court or governmental authority, bureau, or
agency, domestic or foreign, or the certificate of incorporation or by-laws of
the Borrower, or create (with or without the giving of notice or lapse of time,
or both) a default under or breach of any agreement, bond, note, or indenture to
which the Borrower is a party, or by which it is bound or any of its properties
or assets is affected (including without limitation, the Subordinated Debt
Documents), or result in the imposition of any Lien of any nature whatsoever
upon any of the properties or assets owned by or used in connection with the
business of the Borrower, other than the Liens contemplated by this Amendment.

(e) This Amendment and the other Amendment Documents have been duly executed and
delivered by the Borrower and constitute the valid and legally binding
obligation of the Borrower, enforceable in accordance with their respective
terms.

12. Conditions to Effectiveness of Amendment and Waiver. This Amendment is
effective upon the Borrower and the Agent executing this Amendment and
delivering same to the Agent (the “Effective Date”):

13. Further Assurances. The Borrower agrees that it will, from time to time,
execute and/or deliver all agreements, instruments, and documents and do and
perform all actions and things (all at the Borrower’s sole expense) as the Agent
may reasonably request to carry out the intent and terms of this Amendment.

14. Miscellaneous.

(a) The Borrower’s breach of any of its covenants contained in this Amendment
will constitute an Event of Default.

(b) Nothing contained in this Agreement imposes an obligation on the Lenders or
the Agent to further amend the Loan Agreement or waive compliance with any other
provision.

(c) Except as set forth in this Amendment, none of the Lenders nor the Agent
waive any breach of, or Default or Event of Default under, the Loan Agreement,
nor any right or remedy the Lenders or the Agent may have under the Loan
Agreements, the Other Agreements, or applicable law, all of which rights and
remedies are expressly reserved.

(d) Except as specifically amended in this Amendment, the Loan Agreement and the
Other Agreements remain in full force and effect in accordance with their
respective terms.

(e) No modification or waiver of or with respect to any provision of this
Amendment and all other agreements, instruments, and documents delivered
pursuant hereto or referred to

 

4



--------------------------------------------------------------------------------

herein, nor consent to any departure by any party hereto or thereto from any of
the terms or conditions hereof or thereof, will in any event be effective,
unless it is in writing and signed by each party hereto, and then such waiver or
consent will be effective only in the specific instance and for the purpose for
which given.

(f) This Amendment, together with all of the other agreements, instruments, and
documents referred to herein, embodies the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and thereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.

(g) Without in any way limiting Paragraph 14(r) of the Loan Agreement, the
Borrower shall pay all of the Lenders’ and the Agent’s fees, costs, and expenses
incurred in connection with this Amendment and the transactions contemplated
hereby, including without limitation, the Lenders’ and the Agent’s legal fees
and expenses incurred in connection with the preparation, negotiation,
consummation, and, if required, the enforcement, of this Amendment and the other
Amendment Documents.

(h) This Amendment may be signed in any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.

(i) EACH OF THE PARTIES TO THIS AMENDMENT HEREBY WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING THAT PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AMENDMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT OF THE BORROWER, THE AGENT, OR THE LENDERS OR THAT, IN
ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP
AMONG THE BORROWER, THE AGENT, AND/OR THE LENDERS. IN NO EVENT WILL THE AGENT OR
ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

(j) This Amendment is governed by and must be construed in accordance with the
applicable law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.

(k) The parties to this Amendment prefer that any dispute between or among them
be resolved in litigation subject to a jury trial waiver as set forth above. If
a pre-dispute jury trial waiver of the type provided for above is unenforceable
in litigation to resolve any dispute, claim, cause of action or controversy
under this Amendment, the Loan Agreement or any of the Other Agreements (each, a
“Claim”) in the venue where the Claim is being brought pursuant to the terms of
this Amendment, then, upon the written request of any party, such Claim,
including any and all questions of law or fact relating thereto, shall be
determined exclusively by a judicial reference proceeding. Except as otherwise
provided in this Section 14 above, venue for any such reference proceeding shall
be in the state or federal court in the County or District where venue is
appropriate under applicable law (the “Court”). The parties shall select a
single neutral referee, who shall be a retired state or federal judge. If the
parties cannot agree upon a referee within 15 days, the Court shall appoint the
referee. The referee shall report a statement of decision to the Court.
Notwithstanding the foregoing, nothing in this paragraph shall limit the

 

5



--------------------------------------------------------------------------------

right of Agent or Lenders to exercise self-help remedies, foreclose against
collateral or obtain provisional remedies (including without limitation,
requests for temporary restraining orders, preliminary injunctions, writs of
possession, writs of attachment, appointment of a receiver, or any orders that a
court may issue to preserve the status quo, to prevent irreparable injury or to
allow a party to enforce its liens and security interests). The parties shall
bear the fees and expenses of the referee equally unless the referee orders
otherwise. The referee also shall determine all issues relating to the
applicability, interpretation, and enforceability of this Section. The parties
acknowledge that any Claim determined by reference pursuant to this Section 14
shall not be adjudicated by a jury.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above set forth.

 

LASALLE BUSINESS CREDIT, LLC,

as a Lender and as Agent

By:   /s/ Gregory A. Jones Name:   Gregory A. Jones Title:   SVP

 

IMPCO TECHNOLOGIES, INC.,

as Borrower

By:   /s/ Thomas M. Costales Name:   Thomas M. Costales Title:   CFO

 

6